DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/20 has been entered. 
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites “piperdine” in line 3. It is suggested that the claim is amended to recite “piperidine”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta et al. (US 2007/0223340) in view of Mather et al. (US 7,067,606).
Regarding claim 1, Hatta et al. teaches an interlayer film for laminated glass (See Abstract), being a single-layered interlayer film provided with only a first layer (paragraph [0007]), and the first layer containing a silane compound having a polyoxyalkylene group (paragraph [0028]), the first layer containing heat shielding particles in the case of the single-layered interlayer film provided with only the first layer (paragraph [0007]). Given that the first layer does not require magnesium, the first layer contains no magnesium or contains magnesium in a content of 50 ppm or less.
Hatta et al. fails to teach wherein the silane compound having a polyoxyalkylene group is a silsesquioxane having a polyoxyalkylene group.
However, Mather et al. teaches wherein the silane compound having a polyoxyalkylene group is a silsesquioxane having a polyoxyalkylene group (col. 2, lines 44-46 and col. 10, lines 52-55).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include silsesquioxane having a polyoxyalkylene group in the silane compound of Hatta et al. in order to provide enhanced thickening behavior (Mather et al., col. 10, lines 52-55).
Regarding claim 2, Hatta et al. teaches wherein the first layer contains heat shielding particles (paragraph [0007]).  
Regarding claim 3, given that the first layer does not require magnesium, the first layer of Hatta et al. contains no alkali metal or contains an alkali metal in a content of 1000 ppm or less.  
Regarding claim 4, Hatta et al. teaches wherein the first layer contains polyvinyl acetal resin (paragraph [0035]), i.e. a thermoplastic resin.
Regarding claim 5, Hatta et al. teaches wherein the thermoplastic resin contained in the first layer is a polyvinyl acetal resin (paragraph [0035]).  
Regarding claim 6, Hatta et al. teaches wherein the first layer contains a plasticizer (paragraph [0041]).  
Regarding claim 8, note that because claim 1 is in the form of the alternative, and Hatta et al. teaches silane compound, it is not required that Hatta et al. meet the further limitation of the non-selected groups via subsequent dependent claims.
Regarding claim 11, given that Hatta et al. teaches the first layer as presently claimed being an interlayer film, it is clear that the first layer would be capable of being provided as a surface layer of the interlayer film.
Regarding claim 12, given that Hatta et al. teaches one or more other interlayer films may be laminated (paragraph [0062]), Hatta et al. teaches being an interlayer film for laminated glass having a two or more-layer structure and being further provided with a second layer containing a thermoplastic resin, the first layer being arranged on a first surface side of the second layer. 
Regarding claim 13, given that Hatta et al. teaches one or more other interlayer films may be laminated (paragraph [0062]), Hatta et al. teaches being an interlayer film for laminated glass having a three or more-layer structure and being further provided with a third layer containing a thermoplastic resin. Given the overlap between the interlayer film of Hatta et al. in view of Mather et al. and that presently claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an interlayer film that is both disclosed by Hatta et al. in view of Mather et al. and encompassed by the present claims and thereby arrive that the claimed invention.

Claims	7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta et al. (US 2007/0223340) in view of Mather et al. (US 7,067,606) and further, in view of Amano (US 2013/0280540).
Hatta et al. in view of Mather et al. is relied upon as disclosed above.
Regarding claims 7 and 10, Hatta et al. in view of Mather et al. fails to teach phosphorus compound having the polyoxyalkylene group as claimed.
However, Amano teaches an interlayer film (See Title) wherein the first layer contains a phosphorus compound having the polyoxyalkylene group (paragraph [0065]) which is identical to that used in the present invention (See paragraphs [0191]-[0195] of Applicant’s US-PGPub) which inherently teaches wherein the phosphorus compound having a polyalkylene group is a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a phosphorus compound as claimed in the first layer of Hatta et al. in view of Mather et al. in order to suppress aggregation of particles (Amano, paragraph [0064]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hatta et al. (US 2007/0223340) in view of Mather et al. (US 7,067,606) and further, in view of Fukatani et al. (US 2006/0110593).
Hatta et al. in view of Mather et al. is relied upon as disclosed above.
Regarding claim 15, Hatta et al. in view of Mather et al. teaches further comprising additives including light stabilizers (paragraph [0056]), i.e. ultraviolet ray screening agent but fail to teach the specific type of ultraviolet ray screening agent.
However, Fukatani et al. teaches interlayer film comprising heat shielding particles (See Abstract, paragraph [0038]) and further comprising an ultraviolet ray screening agent, the ultraviolet ray screening agent comprising at least one of platinum particles coated with silica and palladium particles coated with silica (paragraphs [0056]-[0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an ultraviolet ray screening agent in the interlayer film of Hatta et al. in view of Mather et al. in order to suppress deterioration of the interlayer film (Fukatani et al., paragraphs [0061]-[0062]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hatta et al. (US 2007/0223340) in view of Mather et al. (US 7,067,606) and further, in view of Smith et al. (US 2012/0160304).
Hatta et al. in view of Mather et al. is relied upon as disclosed above.
Regarding claim 16, Hatta et al. in view of Mather et al. teaches further comprising a light stabilizer (paragraph [0056]) but fail to teach the specific type of light stabilizer as claimed.
However, Smith teaches an interlayer film for laminated glass (See Abstract) further comprising a light stabilizer, the light stabilizer comprising a hindered amine light stabilizer in which an alkyl group, an alkoxy group, or a hydrogen atom is bonded to a nitrogen of a piperidine structure (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a light stabilizer in the interlayer film of Hatta et al. in view of Mather et al. in order to provide light stability (Smith, paragraph [0032]).
Response to Arguments
Applicant's arguments filed 11/19/20 have been fully considered but they are not persuasive.
Applicant amended claims to include new claims 15-16.
Applicant argues that Hatta fails to teach or suggest a silsesquioxane having a polyoxyalkylene group and/or a phosphorus compound having a polyoxyalkylene group.
However, it is agreed which is why Mather et al. and Amano are used to teach the claimed limitations, respectively.
Applicant argues that column 2, lines 44-46 of Mather et al. only disclose that "[a] further object of the invention is to provide new amphiphilic telechelics which are useful as nonionic 
However, the amphiphilic telechelics disclosed by Mather et al. is a silsesquioxane (See Abstract).
Applicant argues that the effects that are exerted by using a polyoxyalkylene group or a silane compound having a polyoxyalkylene group in Mather et al. and Amano et al. differ from the effects achieved in the present invention, i.e., the lowering of the haze value in laminated glass prepared with the interlayer film and the improved releasability of a lamination glass member from the interlayer film.
However, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966). The motivation for using silsesquioxane having a polyoxyalkylene group and/or a phosphorus compound having a polyoxyalkylene group of Mather et al. and Amano et al., respectively, need not be the same as that of the present invention.
Applicant argues that none of Hatta et al., Mather et al., and Amano et al. teach or suggest the above effects of the present invention. That is, all of Hatta et al., Mather et al., and Amano et al. fail to recognize the significance and/or technical meaning of using a phosphorus compound having a polyoxyalkylene group or a silsesquioxane having a polyoxyalkylene group in combination with heat shielding particles. Especially, Hatta et al., Mather et al., and Amano et al. fail to recognize the significance and/or technical meaning of the existence of a 
However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that to provide evidence of the significance and/or technical meaning of the existence of a polyoxyalkylene group in a silsesquioxane, Applicant has submitted a Rule 1.132 Declaration containing new Comparative Example 7 herewith. This significance and/or technical meaning is particularly evidenced by a comparison of Examples 17-20, 22, and 23 of the present specification with new Comparative Example 7.
However, the data is not persuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, the data uses specific amounts for each component including polyvinyl acetal resin, plasticizer, heat shielding particles, and silane compound, while the claims are open to any amounts for each component. Further, the data uses three types of plasticizer (i.e. 3GO, 3GH, DOA) while the claims are open to any type of plasticizer. The data uses three types of heat shielding particle (i.e. ITO, ATO, CWO) while the claims are open to any type of heat shielding particle. Further, it is significant to point out that the data uses one specific type of silsesquioxane having one specific type of polyoxyalkylene group and specific types of phosphorus compound having specific types of polyoxyalkylene group while the claims are open to any type of silsesquioxane having any type of polyoxyalkylene group and any type of phosphorus compound having any type of polyoxyalkylene group, respectively. It is suggested that the claims are amended to be commensurate in scope with the data. For example, in order to 
Applicant argues that the nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. Here, the experimental data contained in the present application and the Rule 1.132 Declarations is sufficient to demonstrate a trend with regard to the use of a phosphorus compound having a polyoxyalkylene group or a silsesquioxane having a polyoxyalkylene group in combination with heat shielding particles and the effects of lowered haze value in laminated glass prepared with the interlayer film and improved releasability of a lamination glass member from the interlayer film and therefore, is sufficient to demonstrate the nonobviousness of the present invention.
However, such a showing is proper if a skilled artisan “could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.” Given that the Applicant only showed data for a few specific types of phosphorus compounds having a polyoxyalkylene group, it is not clear how one could ascertain a trend for every type of phosphorus compound having a polyoxyalkylene group. Further, it is not clear how such a trend exists when the data uses amounts of phosphorus compounds between a narrow range of 0.7 to 3.5 while there are no amounts recited in the present claims. With respect to the silsesquioxane having a polyoxyalkylene group, similarly, the Applicant only showed data for one specific type 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787